FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50560

               Plaintiff - Appellee,             D.C. No. 3:08-cr-02028-JAH

  v.
                                                 MEMORANDUM *
ERNESTO LOPEZ-FIGUEROA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ernesto Lopez-Figueroa appeals from the 70-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Figueroa contends his sentence is substantively unreasonable in light

of the mitigating circumstances he presented. The record reflects that the district

court did not procedurally err and that, in light of the totality of the circumstances,

including the 18 U.S.C. § 3553(a) factors, the bottom-of-the-Guidelines sentence is

substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      Lopez-Figueroa also argues that the district court erred when it denied his

motion to dismiss the indictment. However, when Lopez-Figueroa entered an

unconditional guilty plea, he waived the right to appeal the denial of his motion.

See Tollett v. Henderson, 411 U.S. 258, 267 (1973); United States v. Lopez-

Armenta, 400 F.3d 1173, 1175 (9th Cir. 2005). We therefore do not address the

merits of this claim. See Lopez-Armenta, 400 F.3d at 1175.

      AFFIRMED.




                                            2                                    09-50560